Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of group I in the reply filed on 05/17/2022 is acknowledged. The examiner withdraws the restriction of the species.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-8, 10-14 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (Pat No. 4459428), and in view of Karino et al (PG pub 20020044877).
	Regarding claim 1, Chou teaches a thermoelectric module comprising:
a planar p-type semiconductor 12  that is planar within a first plane [fig 7] ;

a planar n-type semiconductor 14 that is coplanar with the planar p-type semiconductor within the first plane [fig 7];

a cold side conductor 16 that is coplanar with the planar p-type semiconductor and the planar n-type semiconductor within the first plane and that connects to the planar p-type semiconductor and to the planar n-type semiconductor [fig 7]; it is noted that each thermoelectric module always has the cold side and hot side opposite each other and the temperature difference between cold side and hot side.

a hot side conductor 24 that is coplanar with the planar p-type semiconductor and the planar n-type semiconductor within the first plane and that connects to the planar p-type semiconductor and to the planar n-type semiconductor [fig 7];

a hot side substrate (20,22) in thermal contact with the hot side conductor [fig 7];

a hot side thermal insulator 30  that insulates the cold side conductor from the hot side substrate [fig 7 col 7 line 60-67]

a cold side substrate (18,20) in thermal contact with the cold side conductor[fig 7]

A cold side thermal insulator 30 that insulates the hot side conductor from cold side substrate[fig 7 line 60-67]


    PNG
    media_image1.png
    269
    807
    media_image1.png
    Greyscale


Chou teaches the thermoelectric device being operated by the Seebeck effect to generate electricity, but Chou does not teach the cold side conductor draws heat from the cold side substrate and the hot side conductor directs the heat to the hot side substrate in response to an electric current applied between the cold side conductor and the hot side conductor. It is noted that using the Peltier effect, thermoelectric device would be used to generate heat or coldness from electricity.
Karino et al teaches the thermoelectric material being used for both Peltier or Seebeck effect  for cooling or heat generation [para 2 27].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have thermoelectric device of Chou using the thermoelectric material of Karino et al for improving the figure of merit. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the thermoelectric device of modified Chou to be operated in Peltier effect for cooling or heat generation as taught by Karino et al for the wider range of application and Karino et al teaches the thermoelectric device would be used either Seebeck or Peltier effect as alternatively equivalent effect and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 
Since the thermoelectric device of modified Chou uses the Peltier effect for cooling, it is considered that the cold side conductor draws heat from the cold side substrate and the hot side conductor directs the heat to the hot side substrate in response to an electric current applied between the cold side conductor and the hot side conductor.
Regarding claim 3, modified Chou et al teaches the hot side thermal insulator and the cold side thermal insulator is disposed in a groove [fig 7, Chou].
Regarding claim 4, modified Chou et al teaches at least one of the hot side substrates and the cold side substrate is ceramic (layer 20 is ceramic) (col 8 lines 7-9).
Regarding claim 5, modified Chou et al teaches at least one of the hot side substrates and the cold side substrate is metal (copper plate) (col 8 lines 7-9).
Regarding claim 6, modified Chou et al teaches the planar p-type semiconductor, the planar n-type semiconductor, the cold side conductor, and the hot side conductor is planar within the first plane being between a first plane upper limit and a first plane lower limit [fig 7].

    PNG
    media_image2.png
    269
    807
    media_image2.png
    Greyscale

	Regarding claim 7, modified Chou teaches a top of each of the planar p-type semiconductor, the planar n-type semiconductor, the cold side conductor, and the hot side conductor is within a planar limit of a first plane upper limit and a bottom of each of the planar p-type semiconductor, the planar n-type semiconductor, the cold side conductor, and the hot side conductor is within the planar limit of a first plane lower limit [fig 7 see drawing above]
Regarding claim 8, Chou teaches a thermoelectric module comprising:
a planar p-type semiconductor 12  that is planar within a first plane [fig 7] ;

a planar n-type semiconductor 14 that is coplanar with the planar p-type semiconductor within the first plane [fig 7];

a cold side conductor 16 that is coplanar with the planar p-type semiconductor and the planar n-type semiconductor within the first plane and that connects to the planar p-type semiconductor and to the planar n-type semiconductor [fig 7]; it is noted that each thermoelectric module always has the cold side and hot side opposite each other and the temperature difference between cold side and hot side.

a hot side conductor 24 that is coplanar with the planar p-type semiconductor and the planar n-type semiconductor within the first plane and that connects to the planar p-type semiconductor and to the planar n-type semiconductor [fig 7];

a hot side substrate (20,22) in thermal contact with the hot side conductor [fig 7];

a hot side thermal insulator 30  that insulates the cold side conductor from the hot side substrate [fig 7 col 7 line 60-67]

a cold side substrate (18,20) in thermal contact with the cold side conductor[fig 7]

A cold side thermal insulator 30 that insulates the hot side conductor from cold side substrate[fig 7 line 60-67]


    PNG
    media_image1.png
    269
    807
    media_image1.png
    Greyscale


Chou teaches the thermoelectric device being operated by the Seebeck effect to generate electricity and there will be a heat source for supplying heat to the hot side to cause the temperature difference between the cold side and hot side, but Chou does not teach the cold side conductor draws heat from the cold side substrate and the hot side conductor directs the heat to the hot side substrate in response to an electric current applied between the cold side conductor and the hot side conductor. It is noted that using the Peltier effect, thermoelectric device would be used to generate heat or coldness from electricity.
Karino et al teaches the thermoelectric material being used for both Peltier or Seebeck effect  for cooling or heat generation [para 2 27].
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have thermoelectric device of Chou using the thermoelectric material of Karino et al for improving the figure of merit. Also, It would have been obvious to one of ordinary skill in the art at the time the invention was filed to have the thermoelectric device of modified Chou to be operated in Peltier effect for cooling or heat generation as taught by Karino et al for the wider range of application and Karino et al teaches the thermoelectric device would be used either Seebeck or Peltier effect as alternatively equivalent effect and it is merely the selection of functionally equivalent material recognized in the art and one of ordinary skill in the art would have a reasonable expectation of success in doing so.  A substitution of known equivalent structures is generally recognized as being within the level of ordinary skill in the art. 
Since the thermoelectric device of modified Chou uses the Peltier effect for cooling generation, it is considered that the cold side conductor draws heat from the cold side substrate and the hot side conductor directs the heat to the hot side substrate in response to an electric current applied between the cold side conductor and the hot side conductor.

Regarding claim 10, modified Chou et al teaches the hot side thermal insulator and the cold side thermal insulator is disposed in a groove [fig 7, Chou].
Regarding claim 11, modified Chou et al teaches at least one of the hot side substrates and the cold side substrate is ceramic (layer 20 is ceramic) (col 8 lines 7-9).
Regarding claim 12, modified Chou et al teaches at least one of the hot side substrates and the cold side substrate is metal (copper plate) (col 8 lines 7-9).
Regarding claim 13, modified Chou et al teaches the planar p-type semiconductor, the planar n-type semiconductor, the cold side conductor, and the hot side conductor is planar within the first plane being between a first plane upper limit and a first plane lower limit [fig 7].

    PNG
    media_image2.png
    269
    807
    media_image2.png
    Greyscale

Regarding claim 7, modified Chou teaches a top of each of the planar p-type semiconductor, the planar n-type semiconductor, the cold side conductor, and the hot side conductor is within a planar limit of a first plane upper limit and a bottom of each of the planar p-type semiconductor, the planar n-type semiconductor, the cold side conductor, and the hot side conductor is within the planar limit of a first plane lower limit [fig 7 see drawing above]
Claim(s) 2 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Chou (Pat No. 4459428), and Karino et al (PG pub 20020011877) and further in view of Ghoshal et al (PG pub 20150155413)
Regarding claim 2, and 9, modified Chou teaches the thermal insulator as set forth above, but modified Chou does not teach the thermal insulator being made of Aero gel.
Ghoshal et al teaches t a thermoelectric device comprising a thermal insulator being made of aerogels [para 54].

It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the hot side and cold side thermal insulator of modified Chou to be made of Aerogel as taught by Ghoshal et al since Selection of a known material based on its suitability for its intended use, supports prima facie obviousness determination (MPEP2144.07).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UYEN M TRAN whose telephone number is (571)270-7602. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 5712721307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UYEN M TRAN/            Primary Examiner, Art Unit 1726